DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the specified number of sets”.  There is a specified number of nodes introduced previously, and sets of manufacturing process steps introduced previously, yet there is insufficient antecedent basis for “the specified number of sets”.  Modification of the limitation to something similar to “output information indicating the specified number of output nodes and corresponding sets of manufacturing process steps” would clear up the ambiguity in the claim language.
Claim 8 recites the limitation “the specified number of sets”.  There is a specified number of nodes introduced previously, and sets of manufacturing process steps introduced previously, yet there is insufficient antecedent basis for “the specified number of sets”.  Modification of the limitation to something similar to “outputting information indicating the specified number of output nodes and corresponding sets of manufacturing process steps” would clear up the ambiguity in the claim language.
Claim 15 recites the limitation “the specified number of sets”.  There is a specified number of nodes introduced previously, and sets of manufacturing process steps introduced previously, yet there is insufficient antecedent basis for “the specified number of sets”.  Modification of the limitation to something similar to “outputting information indicating the specified number of output nodes and corresponding sets of manufacturing process steps” would clear up the ambiguity in the claim language.

Response to Arguments
Applicant’s arguments, see remarks, filed 23 November 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best .
While some references taught machine learning used in manufacturing support processes (See ZHENG (US 10783469), MEHR (US 10921782), and COFFMAN (US 20190271966 A1)) and some references taught tool scheduling processes (See HAYASHI (US 6999831), CHUA (US 7174232), and GOVIND (US 7668614), none of the references taught or made obvious the limitations of the independent claims regarding the output nodes and identifying likelihoods that corresponding sets of manufacturing process steps are appropriate for the object to be manufactured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of references cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726